                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARK ANTHONY CLARK,                           :
    Plaintiff,                                :
                                              :
       v.                                     :      NO. 19-CV-2235
                                              :
JOHN DOE-WALKER,                              :
     Defendants.                              :

                                             ORDER

       AND NOW, this 5th        day of February, 2019, upon review of the pending motions in

this matter, it is hereby ORDERED as follows:

       1.      Defendants’ Motion to Dismiss (Docket No. 15) is DENIED; and

       2.      Plaintiff’s Motion for Appointment of Counsel (Docket No. 4) is GRANTED in

part to the extent that the Clerk shall REFER this case to the Eastern District’s Prisoner Civil

Rights Panel to seek counsel for Plaintiff. It is further ORDERED that this case shall be

STAYED while on the panel.

                                                     BY THE COURT:



                                                     /s/ Jeffrey L. Schmehl
                                                     Jeffrey L. Schmehl, J.
